REASONS FOR ALLOWANCE
Claims 1-49 are allowed. Claims 1, 9, 17, 25, 33 and 41 are the Independent claims. Claim 49 is new.
This application claims priority to provisional application 62/736086 filed 9/25/2018.
The IDS filed 8/6/20 has been considered and entered by the Examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The prior art of record fails to disclose or suggest features in the Proposed Amendment.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the Independent claims. The claims describe accessing a string file having a string entry with a category along with memory that stores a list of defined string categories. A first and second reference text with respect to the string category of the entry is generated from the list. A horizontal pixel count for the first reference text is determined and a vertical pixel count for the second reference text is determined. The number of pixels for the string text is determined for both vertical and horizontal directions. A comparison is performed against the string text horizontal pixel count to the first reference text horizontal pixel count. Another comparison for the string text vertical pixel count to the second reference text vertical pixel count. When it is determined that the number of horizontal and vertical pixel counts for the string text is less than or equal to the first and second reference text pixel counts then it is determined that the text will be fully referenced, otherwise it is unable to be properly and fully displayed, thereby both conditions invoke a notification. Some of the claims have varying scope such as 25, 33 and 41, which instead describe determining a max width and height for the list of string categories associated with a string entry and translating text to match the 
The cited reference of Hsieh (U.S. 8,175,387) teaches determination of similarity of two images/text based on X and Y byte sequences associated with pixel counts which are then used in the application of computer security such as comparing stored list of images with potential linked images in emails thereby identifying phasing emails (see col. 8). Nowhere is there any teaching or suggestion of generating reference texts to which pixel counts are determined and compared against a string entry while providing notifications after rendering to ensure that the text can be fully rendered.
The cited reference of Rogers (U.S. Pub 2010/0145676) teaches analyzing by comparing pixel counts and modification of text via transformations to ensure they fit for presentation (see abstract & paragraphs 30-32). Rogers fails to teach or suggest generating reference texts to which pixel counts are determined and compared against a string entry while providing notifications after rendering to ensure that the text can be fully rendered.
Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the 

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/13/2021